Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered November 1, 2004, convicting him of assault in the first degree, criminal possession of a weapon in the second degree, and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Assuming that the trial court erred in preventing the defendant from presenting evidence by a witness of his own choosing (see generally People v Bull, 218 AD2d 663, 664 [1995]), any error was harmless in light of the overwhelming evidence of the defendant’s guilt and because there is no reasonable possibility that the error contributed to the convictions (see People v Crimmins, 36 NY2d 230, 237 [1975]; People v Kavazanjian, 16 AD3d 437, 437 [2005]; People v Rouff, 163 AD2d 338, 339 [1990]). Florio, J.E, Adams, Luciano and Fisher, JJ., concur.